internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02 - plr-103874-02 date date x a b c d1 year e f year dear this responds to a letter dated date and subsequent correspondence written on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x’s first taxable_year began on d1 of year a b and c x’s shareholders represent that they intended for x to be treated as an s_corporation for federal tax purposes as of year a who is also x’s president instructed x’s attorney e to prepare and file a form_2553 election by a small_business_corporation for x for year however a form_2553 was not filed for x for year x filed a form 1120-a u s_corporation short-form income_tax return for its year taxable_year x and its shareholders were unaware that relief for x’s late s_corporation_election may be available until discussing the issue with f x’s new certified public plr-103874-02 accountant in year x and its shareholders agree to make any adjustments that may be required to treat x as an s_corporation from its taxable_year beginning on d1 or year sec_1362 provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on x a b and c filing within days following the date of this letter amended returns to report consistent with x being an s_corporation and a b and c paying any_tax due with interest for all taxable years from x’s year taxable_year a copy of this letter should be attached to each of the amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
